Citation Nr: 1759749	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection a right hip disability.

3.  Entitlement to service connection for gastroesophageal reflux disease.  

4.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder.  

5.  Entitlement to service connection for tinea versicolor.  

6.  Entitlement to a rating in excess of 10 percent for left knee arthritis, status post left medial meniscectomy, prior to September 9, 2015.  

7.  Entitlement to a separate rating for left knee instability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and G. C.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.  In a September 2011 administrative decision VA determined that the Veteran was not eligible for VA compensation benefits for a period of active duty from April 1985 to March 1987, because he received a bad conduct discharge.  Hence, any grant of compensation benefits may not be based on a disease or injury that was incurred or aggravated during that period.  

This case was last before the Board in May 2016, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Following that development, the AOJ confirmed and continued the denials of service connection for right shoulder and right hip disabilities, as well as the denials of entitlement to increased ratings for residuals of a left medial meniscectomy.  Those issues were then returned to the Board for further appellate action.  

In February 2017, VA found clear and unmistakable error in a November 2002 rating action which failed to grant service connection for a left knee scar.  As a result of this grant a noncompensable rating was assigned effective from August 2001.  Further, in its November 2002 decision VA rated the Veteran's left knee disability by analogy to knee impairment manifested by recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 (2002).  In February 2017, the RO held that a 10 percent rating would have been assigned had the Veteran been rated under the proper diagnostic code.  Then, as now, a 10 percent rating was warranted for the removal of a semilunar cartilage which was symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).  Moreover, VA noted that in 2002, the Veteran had probable osteoarthritis of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Therefore, VA assigned the Veteran a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5259.  That rating was retroactive to July 12, 2001, the date that VA had received the Veteran's claim of entitlement to an increased rating for his left knee disability.   Accordingly, the Board will consider the evidence of record from July 12, 2000 through September 8, 2015 to determine whether a rating in excess of 10 percent is warranted for the Veteran's left knee disability.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  

After reviewing the record, the Board finds that the evidence raises the issue of entitlement to a separate rating for left knee instability.  This issue is inextricably intertwined, and therefore both will be decided below.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In January 2015, during the course of the appeal, VA denied entitlement to service connection for gastroesophageal reflux disease and for posttraumatic stress disorder.  In August 2015, the Veteran filed a timely notice of disagreement, and issued the Veteran a Statement of the Case.  In January 2017, the Veteran perfected his appeal,  and requested a video conference with respect to those issues.  Those issues will be addressed in a separate decision sometime after the video conference has been completed.  

The issue of entitlement to service connection for tinea versicolor is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A right shoulder disability, diagnosed as residuals of a right shoulder separation, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  A right hip disability, diagnosed as tendonitis and arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.

3.  Prior to September 9, 2015, residuals of a left medial meniscectomy primarily included complaints of pain, tenderness to palpation, crepitus, flexion to at least 100 degrees, and extension to at least 0 degrees.  

4.  Since November 14, 2014, residuals of a left medial meniscectomy included mild lateral instability.  


CONCLUSIONS OF LAW

1.  A right shoulder disability is not the result of disease or injury incurred in or aggravated by service, right shoulder arthritis may not be presumed to have been so incurred, and a right shoulder disorder is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 3.310 (2017).

2.  A right hip disability is not the result of disease or injury incurred in or aggravated by service, right hip arthritis may not be presumed to have been so incurred, and a right hip disorder is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  Prior to September 9, 2015, residuals of a left medial meniscectomy did not meet the criteria for a rating in excess of 10 percent.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5259 (2017).

4.  Since November 14, 2014, the criteria for a separate 10 percent rating for left knee instability were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  After reviewing the record, the Board finds that VA has met that duty.  

In August 2008, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims of entitlement to service connection for right shoulder and right hip disabilities, and entitlement to increased ratings for residuals of a left medial meniscectomy.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

The Service Connection Claims

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.

The Veteran does not contend, and the evidence does not show that his right shoulder and right hip disabilities are the result of a disease or injury which occurred in service.  Rather, he maintains that they are the result of his service-connected left knee disability.  Service connection for a left knee disability has been in effect since April 1993.  Initially it was diagnosed as the residuals of a meniscal tear and in September 2015, the diagnosis was changed to residuals of a total left knee replacement.  

During his February 2016 video conference, the Veteran testified that he separated his right shoulder after service, when his left knee gave way and he fell.  He further testified that his right hip disability was the result of an altered gait caused by his left knee disability.  Therefore, he maintained that service connection was warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first experienced chronic pain in his right shoulder and right hip.  However, there is no evidence to suggest that he is competent by training or experience to diagnose the etiology of any right shoulder or right hip disabilities.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

The Right Shoulder

In August 1999, the Veteran tripped and separated his right shoulder.  He has continued to have right shoulder disability since that time, diagnosed as the residuals of a right acromioclavicular joint separation.  He also has arthritis in the shoulder.

The cited right shoulder injury occurred while the Veteran was playing football.  During an August 2016 VA examination, the Veteran reported that his knee had been hurting and had buckled causing him to fall and separate his right shoulder.  However, his treatment records associated with his right shoulder separation do not show that his fall was in any way related to his reported left knee instability or giving way.  It is reasonable to expect that if his left knee had given way or otherwise caused the injury, he would have reported it at the time.  He did not report that his knee had given way until April 2006 when he was treated by VA.  Evidence recorded at the time of the injury has greater probative value than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994); cf, Harvey v. Brown, 6 Vet. App. 390 (1994) (the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).  Moreover, the fact that the Veteran was playing football, without the use of knee braces prescribed during his incarceration, strongly suggests that he was not experiencing left knee instability at the time.  It is incongruous for an individual to participate in a rigorous sport such as football, when they are experiencing left instability, particularly without any protection for the knee.  

In April 2016, a VA board-certified physical medicine and rehabilitation physician reported that the Veteran had been followed by the Physical Medicine and Rehabilitation service since March 2010 and that he had personally been treating the Veteran since April 2015.  Following a review of the Veteran's records and his examinations of the Veteran, the VA physician opined that it was at least as likely as not that the Veteran's right shoulder disability was due to a fall sustained in service in 1987.  The VA physician did not, however, diagnose a chronic, identifiable right shoulder disability.  Moreover, as noted above, the fall cited by the Veteran occurred in prison in 1999.  In addition, the period of service cited by the VA physician is not credible service for VA compensation purposes.  Such errors tend to diminish the probative value of the opinion.  

In August 2016, the Veteran was examined by a VA specialist in orthopedic surgery to determine the nature and etiology of the Veteran's right shoulder disability.  Following his examination and review of the record, the VA examiner opined that it was less likely than not that neither the Veteran's right shoulder disability was related to his service-connected left knee disability.  The examiner noted that the Veteran had degenerative arthritis in both shoulders and both hips, which was consistent with a primary, age-related process.  Moreover, the VA examiner noted that periodic limping on one leg or the other due to knee pain would not be expected to reasonably cause his hip condition.  The VA examiner stated that a limp due to knee pain had never been causally connected to the development of osteoarthritis of the hip and that the literature did not support such a speculative and erroneous connection.  In addition, the VA examiner noted that falls are complex and due to many reasons including lack of attention, drinking or drug use, neurocognititive disorders, old age deconditioning, and others causes.  He concluded that a history of falling in the Veteran's medical reports and a speculative opinion that his falling was somehow caused by his service connected knee injury and knee degenerative disease/cartilage damage is not a medical basis for service connection and lacks reasonable probability.
The Board finds the VA examiner's opinion more fully developed than that of the Veteran's treating physiatrist and more consistent with the medical history shown in the appellant's records.  Therefore, given the documented circumstances of the Veteran's right shoulder injury in 1999, his treatment records at and since that time, and the VA examiner's opinion, the Board finds the preponderance of the evidence against the Veteran's claim for service connection for a right shoulder disability.  Accordingly, service connection is not warranted.  

The Right Hip

The Veteran initially reported right hip pain in October 1996.  X-rays revealed right hip tendonitis.  However, there were no findings of any relationship between the Veteran's service-connected left knee disability and his right hip tendonitis.  

In April 2016, a VA board-certified physical medicine and rehabilitation physician reported that the Veteran had been followed by the Physical Medicine and Rehabilitation service since March 2010 and that he had personally been treating the Veteran since April 2015.  Following a review of the records and his examinations of the Veteran, the VA physician opined that it was at least as likely as not that the appellant's left knee injury sustained in 1987 lead to worsening right hip pain due to compensated gait, overuse, and muscle deconditioning in setting of chronic left knee pain and now after left total knee replacement surgery.  His chronic left leg weakness, pelvic, lumbar alignment and gait dysfunction is contributed to worsening of his right knee, hip and low back pain.  In his report, however, the treating VA physician did not diagnose a chronic, identifiable disability of the right hip.  

In August 2016 VA examined the Veteran to determine the nature and etiology of any diagnosed right hip disability.  Following an examination and review of the record, the VA examiner opined that it was less likely than not that the Veteran's right hip disability was related to his service-connected left knee disability.  The examiner noted that the Veteran had degenerative arthritis in both hips, which was consistent with a primary, age-related process.  The Veteran was not found to have any findings which were unique to the right hip.  Moreover, the VA examiner noted that periodic limping on one leg or the other due to knee pain would not be expected to reasonably cause his hip condition.  The VA examiner stated that a limp due to knee pain had never been causally connected to the development of osteoarthritis of the hip and that the literature did not support such a speculative and erroneous connection.  

The Board finds the August 2016 VA examiner's opinion to be more fully developed than that of the Veteran's treating physiatrist and more consistent with the medical history documented in the appellant's records.  Right hip pain was first reported years after the appellant's creditable term of active duty.  Right hip arthritis was not compensably disabling within a year of the claimant's separation from active duty.  In August 2016 the appellant's current right hip disorder was found to be consistent with a primary age related disorder.  While the physiatrist linked the right hip disorder to service, he relied on a history that is not consistent with the evidence of record.  For example, the postservice report of right hip pain in 1987 is not corroborated by contemporaneously prepared medical records.  Given that fact, the Board concludes that the physiatrist's opinion is based on a premise that is not supported by contemporaneous evidence.  Moreover, it must be recalled that the appellant's service in 1987 may not form the basis of a grant of service connection because that period was terminated with a bad conduct discharge.  Therefore, service connection for a right hip disorder is not in order.  

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims for service connection for right hip and right shoulder disability. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017). 

The Increased Rating Claims

The Veteran contends that the 10 percent rating in effect for residuals of a left knee meniscectomy prior to September 9, 2015 did not adequately reflect the severity of that disorder.  Therefore, he maintains that an increased rating was warranted.  Again, however, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Prior to September 9, 2015, the Veteran was rated under Diagnostic Codes 5259 and 5003.  The 10 percent rating was the highest schedular evaluation permitted for the symptomatic residuals of the removal of a semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).  However, higher ratings were potentially available for service-connected arthritis of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

Arthritis, substantiated by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  

Also potentially applicable in rating the Veteran's right knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  Under that Code, a 10 percent rating is warranted for slight knee impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

When evaluating the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During the course of the appeal, the veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that from 2000 through September 8, 2015, the Veteran's left knee disability, status post meniscectomy was manifested, primarily by complaints of pain, tenderness to palpation, crepitus, flexion to at least 100 degrees, and extension to at least 0 degrees.  The pain and crepitus was contemplated by the assigned 10 percent rating (38 C.F.R. § 4.59), but the limitation of flexion and extension were noncompensable.  During VA treatment in June 2006, the Veteran reported that his left knee would buckle, causing him to fall.  However, there were no objective signs of instability as seen for example, during VA outpatient treatment in August 2006, and during VA examinations in July 2010 and February 2014.  In addition, there was no history of recurrent patellar subluxation/dislocation.  The Veteran's left lower extremity strength is, generally, full at 5/5, and there is no evidence of left knee effusion or atrophy of disuse.  Repetitive testing increased complaints of pain but produced no additional objective loss of joint function, weakness, fatigue or incoordination.  Although the Veteran uses a soft brace and cane, weight-bearing favors neither lower extremity according to inspection of his shoe wear.  

During treatment by the VA Orthopedic Surgery Service on November 14, 2014, the Veteran demonstrated laxity of the medial collateral ligament, and mild quadriceps atrophy.  During a VA examination in August 2015, he demonstrated instability of station, disturbance of locomotion, interference with standing.  His range of motion, however, consisted of full left knee extension and flexion to no less than 100 degrees.  There was no evidence that any instability was any more than mild in degree.  Indeed, other than mild instability, the manifestations of the Veteran's left knee disability were, essentially, the same as prior to November 14, 2014.  

On September 9, 2015, the Veteran had a total left knee replacement through October 31, 2016 during convalescence of the knee.  38 C.F.R. § 4.30 (2017).  Thereafter, he was assigned a 30 percent schedular rating for his left knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  

On balance, the Veteran's left knee disability, status post meniscectomy, manifested by limitation of motion, did not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent prior to September 9, 2015.  Accordingly, an increased rating was not warranted on that basis.  However, they did meet or more nearly approximate the schedular criteria for a separate 10 percent rating for mild left knee impairment with lateral instability, effective November 14, 2014.  At the very least, there is an approximate balance of evidence both for and against a separate 10 percent rating for left knee lateral instability effective November 14, 2014.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran, and a separate 10 percent rating for left knee instability will be decided on that basis.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3. 

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left knee disability prior to September 9, 2015.  38 C.F.R. § 3.321 (2017).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321. 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  

The first Thun element is not satisfied here.  The Veteran's service-connected left knee disability is manifested primarily by complaints of pain, tenderness to palpation, crepitus, flexion to at least 100 degrees, and extension to at least 0 degrees.  Those manifestations are contemplated by the schedular criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which, as noted above, may be manifested by decreased or abnormal excursion, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability prior to September 9, 2015, because the rating criteria reasonably describe his disability level and symptomatology.  Thun.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection a right hip disability is denied.

Prior to September 9, 2015, entitlement to a rating in excess of 10 percent for a left knee arthritis, status post left medial meniscectomy is denied.  

Effective November 14, 2014, entitlement to a separate 10 percent rating is warranted for left knee instability is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In August 2017, the RO denied entitlement to service connection for tinea versicolor.  The following month, VA received the Veteran's Notice of Disagreement with that decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, VA is required to issue a statement of the case.  Therefore, that claim is remanded for the following action.  

Issue a statement of the case concerning the claim of entitlement to service connection for tinea versicolor.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should the claim be returned to the Board.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 202 (2017). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that the he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


